                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                              )
                                                        )       Case No. 1:04-cr-150-003
  v.                                                    )
                                                        )       Judge Collier/Steger
  LOUIS LUMSDEN                                         )

                                  MEMORANDUM AND ORDER

          LOUIS LUMSDEN (“Defendant”) came before the Court for an initial appearance on
  September 4, 2020, in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on
  the Petition for Warrant for Offender under Supervision (“Petition”) [Doc. 210].

          After being sworn in due form of law, Defendant was informed of his privilege against
  self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment to
  the United States Constitution.

          The Court determined Defendant wanted to be represented by an attorney and that he
  qualified for the appointment of an attorney to represent him at government expense.
  Consequently, the Court APPOINTED Attorney Joe Austin to represent Defendant.

         Defendant was furnished with a copy of the Petition, and had an opportunity to review that
  document with his attorney. The Court determined that Defendant was able to read and understand
  the Petition with the assistance of his counsel. In addition, AUSA James Brooks explained to
  Defendant the specific charges contained in the Petition. Defendant acknowledged that he
  understood the charges in the Petition.

          The Government moved Defendant be detained pending disposition of the Petition or
  further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
  detention hearing and what those hearings entail. Defendant conferred with his counsel and waived
  the preliminary hearing, but requested a detention hearing.

          The detention hearing followed immediately. The Government relied upon the allegations
  in the Petition [Doc. 210]. The Petition includes a recitation of the violations of conditions of
  supervision committed by Defendant, to wit, Defendant must not commit another federal, state or
  local crime; Defendant shall not illegally possess a controlled substance; Defendant shall refrain
  from any unlawful use of a controlled substance; Defendant must answer truthfully the questions
  asked by the probation officer; Defendant must not communicate or interact with someone he
  knows is engaged in criminal activity; Defendant must follow the instructions of the probation
  officer related to the conditions of supervision; Defendant shall participate in a program of testing

                                                   1




Case 1:04-cr-00150-CLC-CHS Document 214 Filed 09/08/20 Page 1 of 3 PageID #: 551
  and/or treatment for drug and/or alcohol abuse, as directed by the probation officer, until such time
  as Defendant is released from the program by the probation officer. 1

           The Petition further sets forth a summary of facts. In summary, Defendant began his second
  term of supervised release on June 24, 2020. He tested positive for marijuana on July 6, 2020.
  During his drug test at CADAS on August 13, 2020, Paul Roddy, the male employee responsible
  for observing Defendant's drug test, believed that Defendant was falsifying the test by using a
  prosthetic device. On that occasion, the drug test yielded negative results. At the CADAS-
  administered drug test on August 20, 2020, Mr. Roddy again observed Defendant using what
  appeared to be a prosthetic device to falsify the drug test results. He confronted Defendant and
  demanded that he surrender the device. Defendant refused to comply with the request and left the
  facility without taking a legitimate drug test on that occasion. Defendant was instructed to report
  to the probation office on August 24, 2020, where he was administered a drug test by USPO
  Eppenger. Defendant tested positive for marijuana on that occasion. He explained that the positive
  test result was due to his last marijuana use which occurred on August 3 or 4.

          At the hearing, USPO Eppenger pointed out that, if Defendant had used marijuana on
  August 3 or 4, he would have tested positive on the drug test administered by CADAS on August
  13th given that there was enough left in his system to cause him to test positive on August 24th. So,
  Defendant either misrepresented to USPO Eppenger the date when he had last used marijuana prior
  to the August 24th test. Or, if he had, in fact, not used marijuana since August 3 or 4, he must have
  used a device to falsify the drug test results during the CADAS drug test on August 13, 2020,
  because he could not have had a clear drug screen on that occasion if he still had enough marijuana
  in his system to test positive at his drug test on August 24.

          With respect to the detention hearing, the undersigned is obligated to start with the
  rebuttable presumption that Defendant is a danger to any other person or to the community and
  that he poses a risk of flight. Based on the evidence adduced at the hearing, the Court concludes
  that Defendant violated the conditions of supervised release. Defendant argues that marijuana
  use—even if a violation of his conditions—does not make him dangerous or cause him to be a
  flight risk. But that argument misses the point. Because of his criminal history, the Court has
  imposed a variety of stringent conditions upon Defendant to keep him from violating the law. The
  fact that he is using marijuana, attempting to falsify his drug test results, and being untruthful with
  his Probation Officer suggests to the Court that Defendant is not willing to comply with the
  conditions of his supervision.

          For the foregoing reasons, the Court finds that Defendant has not carried the burden of
  establishing by clear and convincing evidence that he does not pose a danger to any other person
  or to the community or that he is not a risk of flight. Consequently, the Court GRANTED the
  Government’s oral motion to detain Defendant pending disposition of the Petition or further order
  of this Court.

  1
      Conditions summarized for the sake of brevity.

                                                       2




Case 1:04-cr-00150-CLC-CHS Document 214 Filed 09/08/20 Page 2 of 3 PageID #: 552
        It is, therefore, ORDERED that:

           1. The Government’s motion that Defendant be DETAINED WITHOUT
              BAIL pending further Order of this Court is GRANTED.

           2. Pending further order of the Court, the United States Marshal's Service shall
              transport Defendant to the revocation hearing before United States District
              Judge Curtis L. Collier on November 4, 2020, at 2:00 p.m.


        ENTER.

                                             /s/ Christopher H. Steger
                                             UNITED STATES MAGISTRATE JUDGE




                                                3




Case 1:04-cr-00150-CLC-CHS Document 214 Filed 09/08/20 Page 3 of 3 PageID #: 553
